DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,686,698. Although the claims at the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,686,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 - 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not comprise support for a second BGP update message indicating whether or not a PE is a designated forwarder (DF). It offers support for a BGP update message indicating an active or inactive which may implicitly indicate DF condition. However, this is already claimed (active/inactive).
Claims 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullooly et al. (US Publication 2011/0032945).
Regarding claims 1, 8 and 13, Mullooly teaches an apparatus and a packet forwarding method, implemented by an ingress provider edge(PE)in an Ethernet virtual private network instance (EVI),the method comprising:

 	determining that a second egress PE is not a DF for the EV; (i.e. fig. 4 shows the ingress PE determines via the BGP update of the inactive and active egress PE (designated forwarder); see paragraphs 38 – 40)
skipping forwarding a broadcast unknown unicast, and multicast (BUM) packet to the second egress PE, wherein the BUM packet is from the first CE; and forwarding the BUM packet to the first egress PE. (i.e. fig. 4 shows the ingress PE device may forward BUM packets according to the BGP update messages notifying of active links/devices, thereby not forwarding multi-destination packets to inactive PE devices; paragraphs 38 – 40)(i.e. the network of fig. 6 is based upon having redundancy in a Layer 2 VPN, routing based over Virtual Circuits 
In an existing ingress replication solution, in order to avoid that a CE receives a repeated BUM packet, in a multi homing scenario, a designated forwarder (DF) election mechanism is used to ensure that only a PE serving as a DF forwards a BUM packet to the CE, and a BUM packet that is sent by an Ingress PE to a PE that is not a DF cannot be forwarded to the CE. Assuming in the foregoing instance in FIG. 1 that the PE 2 is a DF, only the PE 2 sends, to the CE 4, a BUM packet that is sent by the PE 1, and the PE 3 cannot send, to the CE 4, a BUM packet that is sent by the PE 1. That is, a BUM packet that is sent by the PE 1 to the PE 3 is blocked on an interface of the PE 3, where the interface of the PE 3 is connected to the CE 4. It can be seen that the packet that is sent by the PE 1 to the PE 3 wastes network bandwidth. 
(33)    In order to reduce the waste of network bandwidth in the multihoming scenario in the BUM packet forwarding process, embodiments of the present application provide a packet forwarding method. A main implementation principle and specific implementation manners that are in technical solutions of the embodiments of the present application, and advantageous effects that can be correspondingly achieved by the present application are described below in detail with reference to the accompanying drawings. 
(34)    First, in an embodiment, with reference to FIG. 2, a packet forwarding method provided in this embodiment of the present application is described from a perspective of an Ingress PE. The packet forwarding method is used to forward a BUM packet in an EVPN. 
(35)    As shown in FIG. 2, a process of the packet forwarding method provided in the embodiment of the present application is as follows: 
(36)    Step 20: An Ingress PE in an EVI determines a state of the EVI on at least two Egress PEs, where the state of the EVI includes Active and Inactive. When the state of the EVI is Active, it indicates that an ES in the EVI can be used to forward a BUM packet, and when the state of the EVI 
)

Regarding claims 2 and 9, Mullooly teaches the method according to claim 1, further comprising:receiving a first border gateway protocol (BGP) update message sent by the first egressPE, wherein the first BGP update message indicates that the first egress PE is the DF for the EVI. (i.e. fig. 4 shows the ingress PE determines via the BGP update of the inactive and active egress PE (designated forwarder); see paragraphs 38 – 40)
Regarding claims 5 and 15, Mullooly teaches The method according to claim 1, further comprising:receiving a second BGP update message sent by the first egress PE, wherein the secondBGP update message indicates a state of a first Ethernet segment (ES) is active, wherein thefirst egress PE is connected to a second CE by using the first ES and the EVPN comprises thesecond CE; anddetermining, according the state of the first ES, that the first egress PE is the DF for theEVI. (i.e. fig. 4 shows the ingress PE determines via the BGP update of the inactive and active egress PE (designated forwarder) of the pseudowire (EVI); see paragraphs 38 – 40)
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 10, 2021Primary Examiner, Art Unit 2471